Citation Nr: 0502173	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  94-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disability 
secondary to the service-connected bilateral varicose veins.  

2.  Entitlement to an effective date earlier than June 27, 
1995, for the grant of service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from March 1965 to June 
1966, when he was discharged under honorable conditions as 
unsuitable for further military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating determination by the White 
River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a heart disability; and from a December 2000 
rating action by the New York, New York, RO which assigned an 
effective date of June 27, 1995, for the grant of service 
connection for a psychiatric disability.  The appellant has 
moved frequently over the years, and his claims file was most 
recently under the jurisdiction of the New York RO.  

The Board last denied the present claims in September 2002, 
after an earlier Board decision had been vacated and the 
claims remanded by the U. S. Court of Appeals for Veterans 
Claims (Court).  Another appeal was taken to the Court from 
the September 2002 Board decision, and by Order dated in 
February 2003, the September 2002 Board decision was also 
vacated and the case was remanded to the Board for further, 
specified development.  The Court did not retain jurisdiction 
over these matters.  The Board next remanded the appeal to 
the RO in June 2004, and the case has now been returned to 
the Board for further appellate review.  

The issue of entitlement to service connection for a heart 
disability secondary to varicose veins is the subject of the 
Remand that follows the order section of this decision.  

FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matter decided herein have 
been completed.  

2.  Entitlement to service connection for a psychiatric 
disability was previously denied by VA in an unappealed 
rating action dated in May 1981; the decision was not clearly 
and unmistakably erroneous.  

3.  The appellant next applied to reopen the claim seeking 
service connection for a psychiatric disability on 
October 28, 1986; VA did not respond to this claim.  

4.  Based upon the receipt of new and material evidence, the 
claim was reopened, and service connection was granted for a 
psychiatric disability, effective from June 27, 1995, which 
the RO viewed as the date of the reopened claim.  


CONCLUSION OF LAW

Entitlement to an effective date of October 28, 1986, but no 
earlier, for the grant of service connection for a 
psychiatric disability is established.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim seeking an earlier 
effective date for the grant of service connection for a 
psychiatric disability, the information he should provide to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated June 22, 2004.  In this 
letter, the RO specifically informed the appellant of the 
current status of his claim and of the evidence already of 
record in support of the claim, and of what the evidence must 
show in order to support the claim.  The appellant was also 
asked to inform the RO of any additional evidence or 
information which he thought would support his claim, and to 
send the RO any relevant evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant and his representative have submitted 
extensive legal arguments in support of the claim for an 
earlier effective date.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant specified 
in October 2004 that he had no additional evidence to submit 
in support of his claim, and that he wished the appeal to be 
returned to the Board.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the current effective date was initially 
assigned by the RO in December 2000, shortly after the 
enactment of the VCAA in November of that year, as a 
consequence of the Board's favorable decision in December 
2000 on the appellant's reopened claim for service connection 
for a psychiatric disability.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, including development specifically 
ordered by the Court.  The earlier effective date claim was 
last adjudicated on a de novo basis by the RO in August and 
October 2004 after the final VCAA letter was issued in June 
2004.  As indicated below, the Board's own de novo review of 
the claim has resulted in a partial allowance of the earlier 
effective date claim.  The appellant has requested that the 
Board proceed with its appellate review of this claim without 
further delay; therefore, in the Board's opinion, there has 
been no prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  



II.  Factual Background

The appellant served on active duty in the U.S. Navy as an 
enlisted man from March 1965 to June 1966, when he was 
administratively discharged under honorable conditions as 
unsuitable for further service.  The official records list 
162 days of lost time, leaving the appellant with a total of 
only 10 months, 4 days, of credible active service.  

The service medical records indicate the appellant was 
hospitalized in April 1966 for the surgical treatment of 
varicose veins.  In May 1966, it was reported that there were 
multiple disciplinary actions against the appellant, 
including approximately 20 instances of unauthorized absence, 
hitting a petty officer, cursing the people he worked with, 
etc.  Although he had been transferred from one command to 
another numerous times, he had been unable to adjust to Navy 
life.  A psychiatric evaluation was sought in May 1966 which 
indicated that the appellant had a personality disturbance of 
the passive/aggressive type with aggression; and determined 
that there was no psychiatric contraindication to any 
administrative action.  It was specifically reported at this 
time that there were no signs or symptoms of depression or 
suicidal ideas.  

Action was quickly taken to administratively separate the 
appellant from active service for unsuitability, which was 
accomplished in June 1966.  The May 1966 report of the 
separation medical examination reflects a psychiatric 
diagnosis of a passive/aggressive personality of the mixed 
type.  

The appellant initially filed claims for VA disability 
benefits in August and December 1972, neither of which 
mentioned any psychiatric disability.  On a VA general 
medical examination of the appellant in October 1972, no 
psychiatric complaints or abnormalities were reported.  

The appellant was living in Lubbock, Texas, in 1972, and he 
moved to Albany, Georgia, in approximately 1978.  In June 
1980, the appellant reported his address without a ZIP code.  
In October and November 1980, the appellant's representative 
at that time reported his address on the same street with a 
ZIP code of 19154; the appellant reported the same address 
again in November 1980, with a ZIP code of 19149.  The street 
address provided by the veteran was entered into the VA 
system as the appellant's address of record with the ZIP code 
of 19154.  Numerous letters were sent to the appellant at 
that address, none of which was returned as undeliverable or 
for any other reason.  The appellant's disability benefit 
checks (for varicose veins) also appear to have been sent to 
him at that address, and the appellant has never reported not 
receiving any of these checks.  

The initial claim seeking service connection for a 
psychiatric disability was filed in November 1980.  The 
appellant claimed that he had been hospitalized in April 1966 
for the treatment of a psychiatric disability.  Accompanying 
this claim was a written report by R. Clark, D.O., reflecting 
a diagnosis of a depressive neurosis.  Dr. Clark further 
indicated that the appellant had reported a 14-year history 
of depression and said that he had been under the care of a 
psychiatrist for the past 10 years.  Dr. Clark did not report 
any nexus between the appellant's depressive neurosis in 1980 
and any event in service.  

On April 2, 1981, the Philadelphia RO wrote to the appellant 
at his reported street address with the ZIP code of 19154 to 
inform him that arrangements were being made to examine him 
in connection with his pending claim.  Another letter 
addressed to the appellant at the same address on April 6, 
1981, informed him of an increased award to him of disability 
benefits for varicose veins, effective from June 1980; the 
appellant was also told in this letter that his claim seeking 
service connection for a nervous condition was being deferred 
pending a VA examination.  Neither of these letters was 
returned as undeliverable or for any other reason, and the 
appellant has admitted receiving the April 6 letter.  

The appellant reported in accordance with instructions mailed 
to him at his address of record for a VA psychiatric 
examination in April 1981.  On this examination, his history 
of psychiatric treatment by Dr. Clark was recorded, and a 
diagnosis of manic-depressive illness, depression moderately 
severe, was given.  Although the appellant's verbal history 
of depression since 1966 was reported by the VA examiner, 
that physician reported no nexus between the appellant's 
current psychiatric problems and service.  

By rating action dated in May 1981, service connection for a 
psychiatric disability was denied by the Philadelphia RO.  
Notification of this determination, together with an 
explanation of his appellate rights, was sent to the 
appellant at the appellant's street address with the ZIP code 
of 19154 on May 13, 1981.  Like the other letters sent to 
this address, this letter was not returned as undeliverable 
or for any other reason, and the appellant did not initiate a 
timely appeal from the May 1981 rating action, which then 
became administratively final.  The appellant now claims that 
he never received the letter of May 13, 1981.  

In September 1981, the appellant wrote to the RO to report 
his new address.  No mention was made of the psychiatric 
claim or of any pending claim at this time.  

In September 1984, having returned to Philadelphia from 
Bedford, Indiana, the appellant wrote to the Philadelphia RO 
in order to request an increased rating for his varicose 
veins.  He made no mention of an ongoing claim seeking 
service connection for a psychiatric disability at this time.  

In July 1985, the appellant's representative wrote to the 
Philadelphia RO in order to convey the appellant's wishes to 
file another increased rating claim for varicose veins.  No 
mention of an ongoing claim seeking service connection for a 
psychiatric disability was made at this time.  

On October 28, 1986, the appellant filed another increased 
rating claim for varicose veins.  At that time, he also wrote 
that he would like to claim service connection for several 
disabilities, including "extreme nervousness."  The RO did 
not respond to this informal claim at that time.  

On June 27, 1995, the appellant's representative filed a 
claim seeking service connection for a nervous condition 
secondary to the service-connected varicose veins.  This was 
later expanded to include service connection on a direct 
basis.  In October 1998, the Board initially denied that new 
and material evidence had been submitted to reopen the 
previously denied claim.  In a memorandum decision dated in 
July 2002, the Court subsequently stated that an evidentiary 
review supported the view that new and material evidence had 
been submitted to reopen the previously denied claim.  
Extensive evidentiary development eventually resulted in the 
Board's decision in December 2000 which granted service 
connection on a direct basis for an acquired psychiatric 
disability.  The Board particularly pointed to an October 
2000 medical report by a VA physician, who had reviewed the 
entire claims file and concluded that the appellant's current 
bipolar disorder had been incurred during his active service, 
in support of its decision.  

By rating action dated in December 2000, the RO implemented 
the Board's decision and established service connection for a 
psychiatric disorder, effective from June 27, 1995, the 
purported date of the reopened claim.  The present appeal was 
initiated from that determination.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

On the other hand, personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing for disability compensation benefits.  38 C.F.R. 
§ 3.303(c).  

A.  CUE in the May 1981 Rating Action:

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The appellant's attorney has argued that the May 1981 rating 
action which first denied service connection for a 
psychiatric disability is not final because it reflects CUE 
in that the RO failed to specifically consider 38 C.F.R. 
§ 3.303(d).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue.  Fugo, 6 Vet. App. 
at 43.  A claim of CUE must be specific as to when and how 
the error occurred; mere disagreement with how the facts were 
weighed and evaluated "can never rise to the stringent 
definition of CUE."  Fugo, 6 Vet. App. at 44.  Furthermore, 
CUE claims are limited to a review of the evidence of record 
at the time of the challenged rating action.  Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001).  

The evidence of record in May 1981 established that 
psychiatric evaluation of the appellant in service indicated 
that he had only a personality disorder for which service 
connection is not legally appropriate.  See 38 C.F.R. 
§ 3.303(c).  Postservice medical evidence as of May 1981 did 
not establish the existence of an acquired psychiatric 
disorder in service or of a psychosis within one year 
afterward, nor did it present competent medical evidence of a 
nexus between the appellant's current psychiatric disability 
and service.  

The only evidence in May 1981 of continuity and/or a nexus 
with service consisted of the appellant's own uncorroborated 
statements and reports of his medical history to Dr. Clark 
and others.  However, as a layperson, the appellant was and 
is not competent to say that his symptoms in service were 
attributable to an acquired psychiatric disorder, or that his 
symptoms in 1981 were caused by an acquired psychiatric 
disability related to his active service.  Only a competent 
medical expert could make those determinations, and the 
record in may 1981 did not reflect such assertions by any 
competent medical professional.  Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The RO properly applied the provisions of 38 C.F.R. 
§ 3.303(d) in denying the claim in May 1981 since the 
evidence at that time did not indicate that the appellant had 
an acquired psychiatric disorder which had been incurred or 
aggravated in service.  

It is also contended by the appellant that VA failed to meet 
its duty to assist him in the development of his initial 
claim seeking service connection for a psychiatric 
disability.  It is now well-settled that a breach by VA of 
its duty to assist may never form the basis for a valid claim 
of CUE because it is essentially based upon evidence that was 
not of record at the time of the earlier claim.  See, e.g., 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); 
Baldwin v. West, 13 Vet. App. 1 (1999) ( a breach of the duty 
to assist cannot form the basis of a CUE claim); Hazan v. 
Gober, 10 Vet. App. 511, 522-23 (1997)(the fact that a VA 
medical examination was not conducted may not form the basis 
for a CUE claim because it is premised upon speculative 
findings that were not then of record); Caffrey v. Brown, 
6 Vet. App. 377 (1994)(a breach by VA of the duty to assist 
creates only an incomplete record rather than an incorrect 
record).  

Considering the evidence of record in May 1981, and the law 
in effect at that time, there is nothing to compel a 
conclusion, from which reasonable minds could not differ, 
that service connection for a psychiatric disability was 
warranted at that time.  There was no undebatable error of 
fact or law that would have manifestly changed the outcome, 
and the specific errors alleged do not amount to CUE.  
Therefore, the Board finds no CUE in the May 1981 rating 
action.  

B.  Finality of the May 1981 Rating Action:

It is also contended by and on behalf of the appellant that 
the May 1981 rating action by the RO is not final because the 
appellant was never properly informed of that unfavorable 
determination and of his right to appeal that determination 
to the Board.  The appellant contends that he never received 
the May 13, 1981, letter from the RO, and his attorney has 
argued that this was because this letter was misaddressed.  
The attorney has submitted evidence to establish that the 
correct ZIP code for the appellant's address in 1981 was 
19149, not 19154.  

However, a preponderance of the evidence still indicates that 
the appellant did receive the May 13, 1981, letter with the 
notification of his appellate rights with respect to the 
denial of his claim.  First of all, this letter was not 
returned by the Postal Service as undeliverable or for any 
other reason.  This letter was addressed to the correct house 
number and street even if the ZIP code was incorrect.  
Secondly, many other letters addressed to the appellant at 
the same ZIP code and street address were also not returned; 
and it appears that the appellant also received these 
letters.  For example, he has made repeated references to 
being notified that his claim was deferred by the RO, and 
this notification was contained in the letter of April 6, 
1981, which was sent to the same address and ZIP code as the 
later letter of May 13, 1981.  He also reported for the April 
1981 VA examination after notification was sent to his street 
address with ZIP code 19154.  Also, it appears that the 
appellant's disability benefit checks were also being sent to 
the same address and ZIP code, and the appellant has never 
complained of not receiving these benefit payments.  Finally, 
no reference was ever made a to a deferred or ongoing claim 
seeking service connection for a psychiatric disability when 
either the appellant or his representative wrote to VA in the 
next few years.  

Consequently, the Board has concluded that the appellant did 
receive the notification of the denial of his claim and of 
his appellate right contained in the letter of May 13, 1981, 
and that the unappealed rating action of May 1981 is now 
administratively final.  

C.  Effective Date of Service Connection for a Psychiatric 
Disability:

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The effective date of an award of disability compensation 
benefits based upon a reopened claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, with an exception not pertinent to this appeal.  
38 C.F.R. § 3.400(r).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

The RO has established service connection for a psychiatric 
disorder based upon a reopened claim filed on June 27, 1995.  
However, a review of the evidentiary record discloses an 
attempt by the appellant on October 28, 1986, to reopen the 
previously denied claim, to which VA did not respond.  This 
earlier date is the date of receipt of  the reopened claim 
pursuant to 38 C.F.R. § 3.155(a).  Since the appellant's 
psychiatric disability is now recognized as having begun 
during service, thereby establishing the date of entitlement 
arose as the day after his discharge in June 1966, the proper 
effective date for the award of service connection for a 
psychiatric disability is the date of receipt of the reopened 
claim, October 28, 1986.  See 38 C.F.R. § 3.400(r).  
Accordingly, the appeal will be granted to this extent.  


ORDER

An effective date of October 28, 1986, but no earlier, for 
the grant of service connection for a psychiatric disability 
is granted.  


REMAND

The current record reflects a December 1995 letter from a 
private physician in which it is stated that the appellant's 
varicose veins caused his heart disease.  No rationale for 
this opinion is given, nor does it appear that this opinion 
was based upon a review of the historical medical records 
contained in the claims file.  

Also of record is a January 1997 medical opinion by a VA 
staff physician who concluded, after reviewing the entire 
claims file, that the appellant's history of smoking and 
elevated cholesterol levels were the most likely causes of 
his coronary artery disease; and that he [the VA physician] 
was unaware of anything in the current medical literature 
which would indicate that the heart disability was either 
caused or aggravated by the appellant's bilateral varicose 
veins.  This medical expert was most emphatic that the 
appellant's varicose veins (involving the venous circulation 
system) did not directly cause coronary artery disease 
(involving the arterial circulation system).  

Most recently, the appellant has submitted a December 2004 
letter signed by the appellant's treating VA physician in 
which it is stated that his varicose veins "contributed" to 
his coronary artery disease.  Earlier, this same physician 
had stated in a July 2004 letter that the appellant's 
coronary artery disease, circulatory problems due to 
arteriosclerosis, and varicose veins were all interrelated.  
Once again, no rationale was given for either medical 
opinion, nor is it clear how much, if any, of the appellant's 
medical records were reviewed in reaching these medical 
conclusions.  

In order to accord the appellant every possible 
consideration, the Board has determined that another medical 
opinion is required in order to resolve the current conflict 
in the medical evidence.  

In addition, the Board has previously pointed out that, in a 
July 2002 Informal Brief, the appellant's representative at 
the time raised the additional issue of entitlement to 
service connection for a heart disability secondary to the 
service-connected psychiatric disability.  The RO has not yet 
adjudicated this inextricably intertwined issue, thereby 
requiring a remand for this purpose.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking service connection 
for a heart disability (including as 
secondary to varicose veins or a 
psychiatric disability), to include 
notice that the appellant should submit 
any pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should next refer the entire 
claims file to a board composed of at 
least two physicians with appropriate 
expertise who are requested to provide a 
medical opinion, based upon a review of 
the historical material in the claims 
file, as to whether it is likely, 
unlikely, or as likely as not, that the 
appellant's current heart disability is 
etiologically related to his active 
service or was caused or chronically 
worsened by his service-connected 
psychiatric disability and/or his 
service-connected varicose veins.  The 
rationale for all opinions expressed must 
be provided.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim seeking 
service connection for a heart 
disability, including as secondary to the 
service-connected varicose veins and/or 
psychiatric disability, on a de novo 
basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


